ATTORNEY GENERAL OF TEXAS
                                          GREG        ABBOTT




                                              February 28, 2011



The Honorable Vicki Truitt                              Opinion No. GA-0846
Chair, Committee on Pensions, Investments
   and Financial Services                               Re: Whether section 542.2035, Transportation
Texas House of Representatives                          Code, prohibits a municipal peace officer from
Post Office Box 2910                                    using a handheld laser speed enforcement device
Austin, Texas 78768-2910                                to collect evidence before initiating a traffic stop
                                                        (RQ-09l4-GA)

Dear Representative Truitt:

         You ask whether section 542.2035 of the Transportation Code "prohibits a peace officer
employed by a municipality from using a handheld laser speed enforcement device equipped with
a video camera and GPS technology to collect evidence before initiating a traffic stop.'" You
explain that "the Plano Police Department is considering purchasing" such a device "for use by its
traffic enforcement officers," but you are concerned that the wording of section 542.2035 may
prohibit the use of this new technology. Request Letter at 2.

        Section 542.2035 of the Transportation Code prohibits a municipality from implementing
or operating "an automated traffic control system with respect to a highway or street under its
jurisdiction for the purpose of enforcing compliance with posted speed limits." TEX. TRANsp. CODE
ANN. § 542.2035(a) (West Supp. 2010). For purposes of this section, "automated traffic control
system" is defined as:

                a photographic device, radar device, laser device, or other electrical
                or mechanical device designed to:

                         (1) record the speed of a motor vehicle; and

                         (2) obtain one or more photographs or other recorded images of:

                                  (A) the vehicle;



       lRequest Letter at 1 (available at http://www.texasattorneygeneral.gov).
 The Honorable Vicki Truitt - Page 2                   (GA-0846)




                                     (B) the license plate attached to the vehicle; or

                                    (C) the operator of the vehicle.

Id. § 542.2035(b). Your question therefore requires us to determine whether an automated traffic
control system, as that phrase is defined by statute, includes a handheld laser speed enforcement
device, like the one you describe, equipped with a video camera and GPS technology?

        In construing a statute, our object is to determine and give effect to the legislative intent.
Leland v. Brandal, 257 S.W.3d 204, 206 (Tex. 2008). In determining that intent, we first look to the
language ofthe statute. Fitzgeraldv. Advanced Spine Fixation Sys., Inc., 996 S.W.2d 864, 866 (Tex.
1999). If a word is clearly and unambiguously defined by the Legislature, we are bound to use the
definition so provided. See Transp. Ins. Co. v. Faircloth, 898 S.W.2d 269, 274 (Tex. 1995); TEX.
GOV'T CODE ANN. § 31 1.011 (b) (West 2005). Although a common understanding of the term
automated may suggest a lack of human direction or control, the statutory definition in subsection
542.2035(b) does not so limit the phrase "automated traffic control system.") Instead, any handheld
laser device will meet the Legislature'S defmition so long as it records the speed of a motor vehicle
and obtains the requisite photograph or recorded image. Based on the information you have
provided, it appears that the device in question meets this definition and is therefore prohibited under
section 542.2035.




         2you further describe the technology at issue by explaining that they "incorporate video cameras and GPS
systems into conventional handheld laser speed enforcement equipment. Such devices provide a complete chain ofvideo
and satellite evidence for officers to use in court. Unlike the automated speed enforcement systems, these devices are
personally operated by an officer." Request Letter at 2.

         'See MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY 83-84 (11th ed. 2003) (defining "automated" as "to
operate by automation" and defining "automation" as "automatically controlled operation of an apparatus, process, or
system by mechanical or electronic devices thattake the place of human labor"); NEW OXFORD AMERICAN DICTIONARY .
108-109 (2001) (defining "automate" as [to1"convert (a process or facility) to largely automatic operation" and defming
"automatic" as "working by itself with little or no direct human control").
The Honorable Vicki Truitt - Page 3           (GA-0846)




                                       SUMMARY

                        By enactment of Transportation Code section 542.2035, the
               Legislature has prohibited a municipality from using any radar device
               that records the speed of a motor vehicle and obtains one or more
               photographs or other recorded images of the vehicle, its license plate
               or its operator.




DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Virginia K. Hoelscher
Assistant Attorney General, Opinion Committee